Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/23/2021, the amendment/reconsideration has been considered. Claims 2-4, 7, 10-12, 15 and 18-20 have been amended. Claims 2-21 are pending for examination as cited below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sonali K. Shah (Reg. No.: 77,184) on 09/13/2021.

The application has been amended as follows: 


Claim 1. 	(Canceled).  
Claim 2.	(Currently Amended) A computer-implemented method, comprising:
including a set of base objects on a delivery server, the delivery server being responsive to resource requests from one or more authorized content providers;
receiving a request to deliver content to a user device;
determining, from a plurality of programs and based at least in part upon one or more program instructions included in the request, a program to modify one or more segments of data in a base object from the set of base objects, the base object associated with the content, the one or more program instructions including modification data for modifying the base object, wherein the one or more program instructions identify at least one portion of the content associated with the base object to be modified to include the modification data;
verifying that the content provider is an authorized content provider; 
modifying the one or more segments of data in the base object according to the one or more program instructions; and
streaming the content to the user device, the one or more segments of data in the base object being modified concurrently with the streaming in accordance with the determined program.
Claim 3. 	(Previously Presented) The computer-implemented method of claim 2 wherein the request includes a uniform resource locator for the one or more program instructions and a verification component.
Claim 4. 	(Previously Presented) The computer-implemented method of claim 2 wherein the request further includes a link to a location including the modification data for modifying the base object.
Claim 5. 	(Previously Presented) The computer-implemented method of claim 4 wherein the request is one or more of an encrypted request, an encoded request, or a signed request.
Claim 6. 	(Previously Presented) The computer-implemented method of claim 2, wherein verifying that the request is from the authorized content provider, further comprises:
using public key encryption (PKE) to verify that at least a portion of the request was signed by the authorized content provider.  
Claim 7. 	(Currently Amended) The computer-implemented method of claim 4, wherein the modification data includes user identification data
Claim 8. 	(Previously Presented) The computer-implemented method of claim 2, further comprising:
providing access to the set of base objects on the delivery server; and
retrieving at least one base object of the set of base objects after receiving the request to deliver content to the user.
Claim 9. 	(Previously Presented) The computer-implemented method of claim 2, further comprising:
determining a type of the content; and
selecting the program from the plurality of programs available for modifying the content, the selecting based at least in part on the type of the content.
Claim 10.  	(Currently Amended) A system, comprising:
at least one processor; and
at least one memory including instructions which, when executed by the at least one processor, cause the system to:
include a set of base objects on a delivery server, the delivery server being responsive to resource requests from one or more authorized content providers;
receive a request to deliver content to a user device;
determine, from a plurality of programs and based at least in part upon one or more program instructions included in the request, a program to modify one or more segments of data in a base object from the set of base objects, the base object associated with the content, the one or more program instructions including modification data for modifying the base object, wherein the one or more program instructions identify at least one portion of the content associated with the base object to be modified to include the modification data;
verify that the content provider is an authorized content provider; 
modify one or more segments of data in the base object according to the one or more program instructions; and
stream the content to the user device, the one or more segments of data in the base object being modified concurrently with the streaming in accordance with the determined program.
Claim 11. 	(Previously Presented) The system of claim 10 wherein the request includes a uniform resource locator for the one or more program instructions and a verification component.
Claim 12. 	(Previously Presented) The system of claim 10 wherein the request further includes a link to a location including the modification data for modifying the base object.
Claim 13. 	(Previously Presented) The system of claim 12, wherein the request is one or more of an encrypted request, an encoded request, or a signed request.
Claim 14. 	(Previously Presented) The system of claim 13, wherein the instructions, when executed by the at least one processor, further cause the system to verify that the request is from the authorized content provider by using public key encryption (PKE) to verify that at least a portion of the request was signed by the authorized content provider.  
Claim 15. 	(Currently Amended) The system of claim 12, wherein the modification data includes user identification data
Claim 16. 	(Previously Presented) The system of claim 10, wherein the instructions, when executed by the at least one processor, further cause the system to:
provide access to the set of base objects on the delivery server;
retrieve at least one base object of the set of base objects after receiving the request to deliver content to the user.
Claim 17. 	(Previously Presented) The system of claim 10, wherein the instructions, when executed by the at least one processor, further cause the system to:
determine a type of the content; and
cause the program to be selected from the plurality of programs available for modifying the content based at least in part on the type of the content.
Claim 18.  	(Currently Amended) A non-transitory computer-readable storage medium including instructions that, upon being executed by one or more processors, cause the one or more processors to: 
include a set of base objects on a delivery server, the delivery server being responsive to resource requests from one or more authorized content providers;
receive a request to deliver content to a user device;
determine, from a plurality of programs and based at least in part upon one or more program instructions included in the request, a program to modify one or more segments of data in a base object from the set of base objects, the base object associated with the content, the one or more program instructions including modification data for modifying the base object, wherein the one or more program instructions identify at least one portion of the content associated with the base object to be modified to include the modification data;
verify that the content provider is an authorized content provider; 
modify one or more segments of data in the base object, according to the one or more program instructions; and
stream the content to the user device, the one or more segments of data in the base object being modified concurrently with the streaming in accordance with the determined program.
Claim 19. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 18, wherein the instructions that, upon being executed by one or more processors, further cause the one or more processors to receive the request comprising a uniform resource locator for the one or more program instructions and a verification component.
Claim 20.  	(Previously Presented) The non-transitory computer-readable storage medium of claim 18, wherein the instructions that, upon being executed by one or more processors, further cause the one or more processors to receive the request comprising a link to a location including the modification data for modifying the base object.
Claim 21.  	(Previously Presented) The non-transitory computer-readable storage medium of claim 20, wherein the instructions that, upon being executed by one or more processors, further cause the one or more processors to receive the request as one or more of an encrypted request, an encoded request, or a signed request.

Allowable Subject Matter
Claims 2-21 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 08/23/2021along a telephonic interview held on 9/13/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leurs et al. (Pub. No.: US 2007/0033634 A1) is one of the most pertinent art in the field of invention and discloses, a method is proposed of enabling to render mass-market content information to a user. The method comprises enabling to use a provile of the user for control of processing the electronic content for the purpose of personalizing the rendering during play-out of the content.
Dempsey et al. (Pub. No.: US 2005/0198058 A1), is also one of the most relevant art in the field of invention and discloses, a software product having numerous configurable objects and views is implemented for a services client. Once a configuration is planned, the impacted views and objects are automatically determined and presented to the installer in spreadsheet form. The installer configures the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446